EXHIBIT 10.1.




2008 STOCK INCENTIVE PLAN
(Effective April 1, 2008)
 
 
 
 
 
 
 
 
 
 
 
 
ii

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS



    Page      
1
THE PLAN
1
1.1
Purpose
1
1.2
Administration and Authorization; Power and Procedure
1
1.3
Participation
3
1.4
Shares Available for Awards; Share Limits
3
1.5
Grant of Awards
3
1.6
Award Period
4
1.7
Limitations on Exercise and Vesting of Awards
4
1.8
No Transferability; Limited Exception to Transfer Restrictions
4
2
OPTIONS
5
2.1
Grants
5
2.2
Option Price
5
2.3
Limitations on Grant and Terms of Incentive Stock Options
5
2.4
Limits on 10% Holders
6
3
RESTRICTED STOCK AWARDS
6
3.1
Grants
6
3.2
Restrictions
6
3.3
Return to the Corporation
7
4
STOCK UNIT AWARDS
7
4.1
Grants.
7
4.2
Payouts
7
4.3
Non-Transferability
7
4.4
Dividend Equivalent Rights
7
4.5
Cancellation of Restricted Stock Units
7
5
OTHER PROVISIONS
8
5.1
Rights of Eligible Employees, Participants and Beneficiaries
8
5.2
Adjustments; Acceleration
8
5.3
Effect of Termination of Service on Awards
10
5.4
Compliance with Laws
11
5.5
Tax Matters
12
5.6
Plan Amendment, Termination and Suspension
12

 
 

--------------------------------------------------------------------------------


 
 
5.7
Privileges of Stock Ownership
12
5.8
Effective Date of the Plan
13
5.9
Term of the Plan
13
5.10
Governing Law/Construction/Severability
13
5.11
Captions
13
5.12
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation.
13
5.13
Non-Exclusivity of Plan
14
5.14
No Corporate Action Restriction
14
5.15
Other Company Benefit and Compensation Program
14
6
DEFINITIONS
14
6.1
Definitions
14

 
 
 
ii

--------------------------------------------------------------------------------


 
AMERICAN STATES WATER COMPANY
2008 STOCK INCENTIVE PLAN
(Effective April 1, 2008)
 
1. THE PLAN
 
    1.1    Purpose
 
The purpose of this Plan is to promote the success of the Company by providing
an additional means through the grant of Awards to attract, motivate, retain and
reward key employees, including officers, whether or not directors, of the
Company with awards and incentives for high levels of individual performance and
improved financial performance of the Company.  Capitalized terms are defined in
Article 6.
 
    1.2    Administration and Authorization; Power and Procedure.
 
(a) Committee.  This Plan shall be administered by and all Awards to Eligible
Employees shall be authorized by the Committee.  Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by written consent of its members.  With respect to Awards intended to
satisfy the requirements of performance-based compensation under Section 162(m)
of the Code, this Plan shall be administered by a committee consisting solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code); provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter.  Award grants, and
transactions in or involving Awards, intended to be exempt under Rule 16b-3
under the Exchange Act must be duly and timely authorized by the Board or a
committee consisting solely of two or more non-employee directors (as this
requirement is applied under Rule 16b-3 promulgated under the Exchange Act).  To
the extent required by any applicable listing agency, this Plan shall be
administered by a committee composed entirely of independent directors (within
the meaning of the applicable listing agency).  
 
(b) Plan Awards; Interpretation; Powers of Committee.  Subject to the express
provisions of this Plan, the Committee shall have the authority:
 
(i) to determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Employees who will receive an Award;
 
(ii) to grant Awards to Eligible Employees, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion of
such Awards;
 
(iii) to approve the forms of Award Agreements (which need not be identical
either as to type of Award or among Participants);
 
(iv) to construe and interpret this Plan and any agreements defining the rights
and obligations of the Company and Participants under this Plan, further define
the terms used in this Plan, and prescribe, amend and rescind rules and
regulations relating to the administration of this Plan or the Awards granted
under this Plan;
 

--------------------------------------------------------------------------------


 
(v) to cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding Awards held by
Eligible Employees, subject to any required consent under Section 5.6;
 
(vi) to accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding Awards (in the case of Options, within the original
term of such Awards under Section 1.6), subject to Section 5.3;
 
(vii) to adjust the number of shares of Common Stock subject to any Award,
adjust the price of any or all outstanding Awards or otherwise previously
imposed terms and conditions, in such circumstances as the Committee may deem
appropriate, in each case subject to Sections 1.4 and 5.6, and provided that in
no case (except due to an adjustment contemplated by Section 5.2 or any
repricing that may be approved by shareholders) shall such an adjustment
constitute a repricing (by amendment, substitution, cancellation and regrant,
exchange or other means) of the per share exercise or base price of any Option;
 
(viii) to determine the date of grant of an Award, which may be a designated
date after but not before the date of the Committee’s action (unless otherwise
designated by the Committee, the date of grant of an Award shall be the date
upon which the Committee took the action granting the Award);
 
(ix) to determine whether, and the extent to which, adjustments are required
pursuant to Section 5.2 hereof and authorize the termination, conversion,
substitution or succession of Awards upon the occurrence of an event of the type
described in Section 5.2;
 
(x) to determine the Fair Market Value of the Common Stock of Awards under this
Plan from time to time and/or the manner in which such value will be determined;
and
 
(xi) to make all other determinations and take such other action as contemplated
by this Plan or as may be necessary or advisable for the administration of this
Plan and the effectuation of its purposes.
 
(c) Binding Determinations/Liability Limitation.  Any action taken by, or
inaction of, the Corporation, any Subsidiary, the Board or the Committee
relating or pursuant to this Plan and within its authority hereunder or under
applicable law shall be within the absolute discretion of that entity or body
and shall be conclusive and binding upon all persons.  Neither the Board nor any
Committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any Award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time.
 
(d)  Reliance on Experts.   In making any determination or in taking or not
taking any action under this Plan, the Committee or the Board, as the case may
be, may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation.  No director, officer or agent of the
Company shall be liable for any such action or determination taken or made or
omitted in good faith.
 
(e) Delegation.  The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Company or to
third parties.
 
2

--------------------------------------------------------------------------------


 
    1.3    Participation
 
Awards may be granted by the Committee only to those persons that the Committee
determines to be Eligible Employees.  An Eligible Employee who has been granted
an Award may, if otherwise eligible, be granted additional Awards if the
Committee shall so determine.


    1.4    Shares Available for Awards; Share Limits.
 
(a) Shares Available.  Subject to the provisions of Section 5.2, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock.  The shares may be delivered for any
lawful consideration.
 
(b) Share Limits.  The maximum number of shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Employees under this Plan (the
“Share Limit”) is equal to the sum of the following:  (i) 1,100,000 shares of
Common Stock, plus (ii) the number of shares of Common Stock reserved for
purposes of the Corporation’s 2000 Stock Incentive Plan (the “2000 Plan”) on
March 31, 2011 in excess of the number of shares of Common Stock then subject to
outstanding awards grants under the 2000 Plan without regard to any shares that
are withheld to satisfy tax withholding obligations or that are subject to or
underlie awards that expire or for any reason are cancelled, terminated,
forfeited, fail to vest or for any other reason are not paid or delivered under
the 2000 Plan.  Shares issued in respect of any “Full-Value Award” granted under
this Plan shall be counted against the foregoing Share Limit as 2.45 shares for
every one share actually issued in connection with such Award.  (For example, if
an Award of 100 Restricted Stock shares is granted under this Plan, 245 shares
shall be charged against the Share Limit in connection with that Award.)  For
this purpose, a “Full-Value Award” means any Award under this Plan that is not
an Option.  The following limits also apply with respect to Awards granted under
this Plan:
 
(1) The maximum number of shares of Common Stock that may be delivered pursuant
to Options qualified as Incentive Stock Options granted under this Plan is
187,500 shares.
 
(2) The maximum number of shares of Common Stock subject to those Options that
are granted during any calendar year to any individual under this Plan is 50,000
shares.
 
(c) Share Reservation; Replenishment and Reissue of Unvested Awards.  No Award
may be granted under this Plan unless, on the date of grant, the sum of (i) the
maximum number of shares issuable at any time pursuant to such Award, plus (ii)
the number of shares that have previously been issued pursuant to Awards granted
under this Plan, plus (iii) the maximum number of shares that may be issued at
any time after such date of grant pursuant to Awards that are outstanding on
such date, does not exceed the Share Limit.  Shares that are subject to or
underlie Awards which expire or for any reason are cancelled or terminated, are
forfeited, fail to vest, or for any other reason are not paid or delivered under
this Plan shall not be available for subsequent Awards under the Plan.  Shares
that are withheld by the Corporation to satisfy the tax withholding obligations
related to the Award shall not be available for subsequent Awards under this
Plan.  Except as limited by law, if an Award is or may be settled only in cash,
such Award need not be counted against any of the limits under this Section 1.4.


    1.5    Grant of Awards.
 
Subject to the express provisions of this Plan, the Committee shall determine
the number of shares of Common Stock subject to each Award and the price (if
any) to be paid for the shares or the Award.  Each Award shall be evidenced by
an Award Agreement signed by the Corporation and, if required by the Committee,
by the Participant.  The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee consistent with the
specific provisions of this Plan.
 
3

--------------------------------------------------------------------------------


 
    1.6    Award Period.
 
Each Award and all executory rights or obligations under the related Award
Agreement shall expire on such date (if any) as shall be determined by the
Committee, but in the case of Options not later than ten (10) years after the
Award Date.


    1.7    Limitations on Exercise and Vesting of Awards.
 
(a) Provisions for Exercise.  Unless the Committee otherwise expressly provides,
no Award shall be exercisable or shall vest until at least six months after the
initial Award Date, and once exercisable an Award shall remain exercisable until
the expiration or earlier termination of the Award.
 
(b) Procedure.  Any exercisable Award shall be deemed to be exercised when the
Secretary of the Corporation receives written notice of such exercise from the
Participant, together with any required payment made in accordance with Section
2.2.
 
(c) Fractional Shares/Minimum Issue.  Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine in
the case of Eligible Employees that cash, other securities, or other property
will be paid or transferred in lieu of any fractional share interests.  No fewer
than 100 shares may be purchased on exercise of any Award at one time unless the
number purchased is the total number at the time available for purchase under
the Award.
 
    1.8    No Transferability; Limited Exception to Transfer Restrictions.
 
(a) Limit On Exercise and Transfer.  Unless otherwise expressly provided in (or
pursuant to) this Section 1.8, by applicable law and by the Award Agreement, as
the same may be amended, (i) all Awards are non-transferable and shall not be
subject in any manner to sale, transfer, anticipation, alienation, assignment,
pledge, encumbrance or charge; (ii) Awards shall be exercised only by the
Participant; and (iii) amounts payable or shares issuable pursuant to an Award
shall be delivered only to (or for the account of) the Participant.
 
(b) Exceptions.  The Committee may permit Awards to be exercised by and paid
only to certain persons or entities related to the Participant, including but
not limited to members of the Participant’s immediate family, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s immediate family, pursuant to such conditions and procedures as
the Committee may establish in writing.  Any permitted transfer shall be (i)
subject to compliance with applicable federal and state securities laws and (ii)
subject to the condition that the Committee receive evidence satisfactory to it
that the transfer is being made for essentially estate and/or tax planning
purposes on a gratuitous or donative basis and without consideration (other than
nominal consideration or in exchange for an interest in a qualified
transferee).  Notwithstanding the foregoing or anything to the contrary in
Section 1.8(c), Incentive Stock Options and Restricted Stock Awards shall be
subject to any and all additional transfer restrictions under the Code.
 
(c) Further Exceptions to Limits On Transfer.  The exercise and transfer
restrictions in Section 1.8(a) shall not apply to:
 
(i) transfers to the Corporation,
 
(ii) the designation of a beneficiary to receive benefits in the event of the
Participant’s death or, if the Participant has died, transfers to or exercise by
the Participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,
 
4

--------------------------------------------------------------------------------


 
(iii) subject to applicable limits on Incentive Stock Options, transfers to a
family member (or former family member) pursuant to a domestic relations order
if approved or ratified by the Committee,
 
(iv) if the Participant has suffered a disability, permitted transfers or
exercises on behalf of the Participant by his or her legal representative, or
 
(v) the authorization by the Committee of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of Awards consistent with applicable laws and the
express authorization of the Committee.
 
2. OPTIONS.
 
    2.1    Grants.
 
One or more Options may be granted under this Article to any Eligible
Employee.  Each Option granted shall be designated in the applicable Award
Agreement, by the Committee as either an Incentive Stock Option, subject to
Section 2.3, or a Non-Qualified Stock Option.


    2.2    Option Price.
 
(a) Pricing Limits.  The purchase price per share of the Common Stock covered by
each Option shall be determined by the Committee at the time of the Award, but
shall not be less than 100% (110% in the case of an Incentive Stock Option
granted to a Participant described in Section 2.4) of the Fair Market Value of
the Common Stock on the date of grant.
 
(b) Payment Provisions. The purchase price of any shares purchased on exercise
of an Option granted under this Article shall be paid in full at the time of
each purchase in one or a combination of the following methods:  (i) in cash or
by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) by notice and third party payment in such manner as may be
authorized by the Committee; or (iv) by the delivery of shares of Common Stock
of the Corporation already owned by the Participant, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Award by delivering such shares, and provided further that any
shares delivered which were initially acquired upon exercise of a stock option
must have been owned by the Participant at least six months as of the date of
delivery.  Shares of Common Stock used to satisfy the exercise price of an
Option shall be valued at their Fair Market Value on the date of exercise.
 
    2.3    Limitations on Grant and Terms of Incentive Stock Options.
 
(a) $100,000 Limit.  To the extent that the aggregate “Fair Market Value” of
stock with respect to which Incentive Stock Options first become exercisable by
a Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Company, such
options shall be treated as Nonqualified Stock Options.  For this purpose, the
“Fair Market Value” of the stock subject to Options shall be determined as of
the date the Options were awarded.  In reducing the number of Options treated as
Incentive Stock Options to meet the $100,000 limit, the most recently granted
Options shall be reduced first.  To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
Incentive Stock Option.
 
(b) Option Period.  Each Option and all rights thereunder shall expire no later
than 10 years after the Award Date.
 
5

--------------------------------------------------------------------------------


 
(c) Other Code Limits.  Incentive Stock Options may only be granted to Eligible
Employees of the Corporation or a Subsidiary that satisfies the other
eligibility requirements of the Code.  There shall be imposed in any Award
Agreement relating to Incentive Stock Options such other terms and conditions as
from time to time are required in order that the Option be an “incentive stock
option” as that term is defined in Section 422 of the Code.
 
    2.4    Limits on 10% Holders.
 
No Incentive Stock Option may be granted to any person who, at the time the
Option is granted, owns (or is deemed to own under Section 424(d) of the Code)
shares of outstanding Common Stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation, unless the
exercise price of such Option is at least 110% of the Fair Market Value of the
stock subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted.


3. RESTRICTED STOCK AWARDS.
 
    3.1    Grants.
 
The Committee may, in its discretion, grant one or more Restricted Stock Awards
to any Eligible Employee.  Each Restricted Stock Award Agreement shall specify
the number of shares of Common Stock to be issued to the Participant, the date
of such issuance, the consideration for such shares (but not less than the
minimum lawful consideration under applicable state law) by the Participant, the
extent (if any) to which and the time (if ever) at which the Participant shall
be entitled to dividends, voting and other rights in respect of the shares prior
to vesting, and the restrictions (which may be based on performance criteria,
passage of time or other factors or any combination thereof) imposed on such
shares and the conditions of release or lapse of such restrictions.  Such
restrictions shall not lapse earlier than six months after the Award Date,
except to the extent the Committee may otherwise provide.  Stock certificates
evidencing shares of Restricted Stock pending the lapse of the restrictions
(“Restricted Shares”) shall bear a legend making appropriate reference to the
restrictions imposed hereunder and shall be held by the Corporation or by a
third party designated by the Committee until the restrictions on such shares
shall have lapsed and the shares shall have vested in accordance with the
provisions of the Award and Section 1.7.  Upon issuance of the Restricted Stock
Award, the Participant may be required to provide such further assurance and
documents as the Committee may require to enforce the restrictions.


    3.2    Restrictions.
 
(a) Pre-Vesting Restraints.  Except as provided in Section 3.1 and 1.8,
Restricted Shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered, either
voluntarily or involuntarily, until the restrictions on such shares have lapsed
and the shares have become vested.
 
(b) Dividend and Voting Rights.  Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award shall be
entitled to cash dividend and voting rights for all shares issued even though
they are not vested, provided that such rights shall terminate immediately as to
any Restricted Shares which cease to be eligible for vesting.
 
(c) Cash Payments.  If the Participant shall have paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement shall specify whether and to what extent such cash shall be
returned (with or without an earnings factor) as to any Restricted Shares which
cease to be eligible for vesting.
 
 
6

--------------------------------------------------------------------------------


 
    3.3    Return to the Corporation.
 
Unless the Committee otherwise expressly provides, Restricted Shares that remain
subject to restrictions at the time of termination of employment or are subject
to other conditions to vesting that have not been satisfied by the time
specified in the applicable Award Agreement shall not vest and shall be returned
to the Corporation in such manner and on such terms as the Committee shall
therein provide.


4. STOCK UNIT AWARDS
 
    4.1    Grants.                                
 
The Committee may, in its discretion, (a) authorize and grant to any Eligible
Employee a Stock Unit Award, (b) credit to any Eligible Employee Stock Units,
(c) permit an Eligible Employee to irrevocably elect to defer by means of Stock
Units or receive in Stock Units all or a portion of any Award hereunder, or (d)
grant Stock Units in lieu of, in exchange for, in respect of, or in addition to
any other compensation or Award under this Plan.  The specific terms,
conditions, and provisions relating to each Stock Unit grant or election,
including the applicable vesting and payout provisions of the Stock Units and
the form of payment to be made at or following the vesting thereof, shall be set
forth in or pursuant to the applicable Award Agreement and any relevant Company
bonus, performance or other service or deferred compensation plan, in form
substantially as approved by the Committee, in each case subject to compliance
with Section 409A of the Code.
 
    4.2    Payouts.
 
Subject to compliance with Section 409A of the Code, the Committee in the
applicable Stock Unit Award Agreement or other Award Agreement or the relevant
Company deferred compensation plan may permit the Eligible Employee to elect the
form and time of payout of vested Stock Units on such conditions or subject to
such procedures as the Committee may impose, and may permit Stock Unit offsets
or other provision for payment of any applicable taxes that may be due on the
crediting, vesting or payment in respect of the Stock Units.
 
    4.3    Non-Transferability.  
 
Rights in respect of Stock Unit Awards may not be sold, pledged, assigned,
hypothecated, transferred, or otherwise disposed of or encumbered, either
voluntarily or involuntarily, other than by will or the laws of descent or
distribution.
 
    4.4    Dividend Equivalent Rights.  
 
In its discretion, the Committee may grant to any Eligible Employee “Dividend
Equivalent Rights” concurrently with the grant of any Stock Unit Award, on such
terms as set forth by the Committee in the Stock Unit Agreement or other
applicable Award Agreement.  Dividend Equivalent Rights shall be based on all or
part of the amount of dividends declared on shares of Common Stock and shall be
credited as of dividend payment dates, during the period between the date of
grant (or such later date as the Committee may set in the Award Agreement) and
the date the Stock Unit Award expires (or such earlier date as the Committee may
set in the Award Agreement), as determined by the Administrator.  Dividend
Equivalent Rights shall be payable in cash or shares at the same time as the
Stock Units to which they relate, and may be subject to such conditions, as may
be determined by the Administrator.
 
    4.5    Cancellation of Restricted Stock Units.  
 
Unless the Committee otherwise expressly provides, Restricted Stock Units that
remain subject to conditions to vesting at the time of termination of employment
or service or are subject to other conditions to vesting that have not been
satisfied by the time specified in the applicable Award Agreement shall not vest
and shall be cancelled, unless the Committee otherwise provides in or by
amendment to the applicable terms of the Award.
 
 
7

--------------------------------------------------------------------------------


 
5. OTHER PROVISIONS
 
    5.1    Rights of Eligible Employees, Participants and Beneficiaries.
 
(a) Employment Status.  Status as an Eligible Employee shall not be construed as
a commitment that any Award will be made under this Plan to an Eligible Employee
or to Eligible Employees generally.
 
(b) No Employment Contract.  Nothing contained in this Plan (or in any other
documents under this Plan or in any Award) shall confer upon any Eligible
Employee or Participant any right to continue in the employ or other service of
the Company, constitute any contract or agreement of employment or other service
or affect an employee’s status as an employee at will, nor shall interfere in
any way with the right of the Company to change a person’s compensation or other
benefits, or to terminate his or her employment or other service, with or
without cause.  Nothing in this Section, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an Award Agreement.
 
(c) Plan Not Funded.  Awards payable under this Plan shall be payable in shares
or from the general assets of the Corporation, and (except as provided in
Section 1.4(c)) no special or separate reserve, fund or deposit shall be made to
assure payment of such Awards.  No Participant, Beneficiary or other person
shall have any right, title or interest in any fund or in any specific asset
(including shares of Common Stock, except as expressly otherwise provided) of
the Company by reason of any Award hereunder.  Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Company and any Participant, Beneficiary or other person.  To the extent that a
Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Company.
 
    5.2    Adjustments; Acceleration.
 
(a) Adjustments.
 
(1) Upon (or, as may be necessary to effect the adjustment, immediately prior
to):  any reclassification, recapitalization, stock split (including a stock
split in the form of a stock dividend) or reverse stock split; any merger,
combination, consolidation, or other reorganization; any spin-off, split-up or
similar extraordinary dividend distribution in respect of the Common Stock; or
any exchange of Common Stock or other securities of the Corporation, or any
similar, unusual or extraordinary corporate transaction in respect of the Common
Stock; then the Committee shall equitably and proportionately adjust (1) the
number and type of shares of Common Stock (or other securities) that thereafter
may be made the subject of Awards (including the specific share limits, maximums
and numbers of shares set forth elsewhere in this Plan), (2) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
any outstanding Awards, (3) the grant, purchase or exercise price of any
outstanding Awards, and/or (4) the securities, cash or other property
deliverable upon exercise or payment of any outstanding Awards, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by the Plan and the then-outstanding Awards.
 
8

--------------------------------------------------------------------------------


 
Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Committee shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based Awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by the Plan and the then-outstanding performance-based Awards.
 
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.
 
Without limiting the generality of Section 1.2, any good faith determination by
the Committee as to whether an adjustment is required under the circumstances
pursuant to this Section 5.2(a)(1), and the extent and nature of any such
adjustment, shall be conclusive and binding on all persons.
 
(2) Corporate Transactions-Assumption or Termination of Awards.  Upon the
occurrence of any of the following:  any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Committee may make provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all outstanding share-based Awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based Awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.
 
The Committee may adopt such valuation methodologies for outstanding Awards as
it deems reasonable in the event of a cash or property settlement and, in the
case of Options or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the Award.
 
In any of the events referred to in this Section 5.2(a)(2), the Committee may
take such action contemplated by this Section 5.2(a)(2) prior to such event (as
opposed to on the occurrence of such event) to the extent that the Committee
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares.
 
Without limiting the generality of Section 1.2, any good faith determination by
the Committee pursuant to this Section 5.2(a)(2) shall be conclusive and binding
on all persons.
 
(b) Possible Early Termination of Accelerated Awards. If any Option or other
right to acquire Common Stock under this Plan has been fully accelerated as
required or permitted by Section 5.2(c) but is not exercised prior to (1) a
dissolution of the Company, or (2) an event described in Section 5.2(a) that the
Company does not survive, or (3) the consummation of an event described in
Section 5.2(a) involving a Change in Control Event approved by the Board, such
Option or right shall terminate, subject to any provision that has been
expressly made by the Board or the Committee, through a plan of reorganization
or otherwise, for the survival, substitution, assumption, exchange or other
settlement of such Option or right.
 
 
9

--------------------------------------------------------------------------------


 
(c) Acceleration of Awards Upon Change in Control.  Unless prior to a Change in
Control Event the Committee determines that, upon its occurrence, benefits under
any or all Awards shall not be accelerated or determines that only certain or
limited benefits under any or all Awards shall be accelerated and the extent to
which they shall be accelerated, and/or establishes a different time in respect
of such Change in Control Event for such acceleration, then upon the occurrence
of a Change in Control Event:
 
(1) Each Option shall become immediately exercisable, and
 
(2) Restricted Stock shall immediately vest free of restrictions, and
 
(3) Restricted Stock Units shall immediately vest free of restrictions and
become payable.
 
The Committee may override the limitations on acceleration in this Section
5.2(c) by express provision in the Award Agreement and may accord any Eligible
Employee a right to refuse any acceleration, whether pursuant to the Award
Agreement or otherwise, in such circumstances as the Committee may approve.  Any
acceleration of Awards shall comply with applicable legal requirements and, if
necessary to accomplish the purposes of the acceleration or if the circumstances
require, may be deemed by the Committee to occur (subject to Section 5.2(d)) a
limited period of time not greater than 30 days before the event.  Without
limiting the generality of the foregoing, the Committee may deem an acceleration
to occur immediately prior to the applicable event and/or reinstate the original
terms of an Award if an event giving rise to an acceleration does not
occur.  Notwithstanding the foregoing, an Award shall not be accelerated and/or
become payable pursuant to this Section 5.2(c) to the extent that such
acceleration and/or payment would cause the holder of such Award to be subject
to additional tax under Section 409A of the Code with respect to such Award.
 
(d) Possible Rescission of Acceleration.  If the vesting of an Award has been
accelerated expressly in anticipation of an event or upon shareholder approval
of an event and the Committee or the Board later determines that the event will
not occur, the Committee may rescind the effect of the acceleration as to any
then outstanding and unexercised or otherwise unvested Awards.
 
(e) Acceleration Upon Termination of Service Following a Change in Control.  If
any Participant’s employment is terminated by the Company upon or within one
year after a Change in Control Event, and the termination is not the result of
death, Total Disability, Retirement or a termination for Cause, then, subject to
the other provisions of this Section 5.2 (including without limitation Section
5.2(b) and Section 5.4), all outstanding Options and other Awards held by the
Participant shall be deemed fully vested immediately prior to the Severance Date
and Stock Units shall become payable upon such Severance Date (or, to the extent
applicable under Section 409A, upon the date that is six months after such
Severance Date), unless the Award Agreement specifies a different result in the
case of a Change in Control Event.  Notwithstanding the foregoing, an Award
shall not be accelerated and/or become payable pursuant to this Section 5.2(e)
to the extent that such acceleration and/or payment would cause the holder of
such Award to be subject to additional tax under Section 409A of the Code with
respect to such Award.
 
    5.3    Effect of Termination of Service on Awards.
 
(a) General.  The Committee shall establish the effect of a termination of
employment on the rights and benefits under each Award under this Plan and in so
doing may make distinctions based upon the cause of termination.
 
(b) Options - Resignation or Dismissal.  If the Participant’s employment by the
Company terminates for any reason (the date of such termination being referred
to as the “Severance Date”) other than Retirement, Total Disability or death, or
for Cause (as determined in the discretion of the Committee), the Participant
shall have, unless otherwise provided in the Award Agreement and subject to
earlier termination pursuant to or as contemplated by Section 1.6 or 5.2, three
months after the Severance Date to exercise any Option to the extent it shall
have become exercisable on the Severance Date.  In the case of a termination for
Cause, the Option shall terminate on the Severance Date.  In other cases, the
Option, to the extent not exercisable on the Severance Date, shall terminate.
 
10

--------------------------------------------------------------------------------


 
(c) Options - Death or Disability.  If the Participant’s employment by the
Company terminates as a result of Total Disability or death, the Participant,
Participant’s Personal Representative or his or her Beneficiary, as the case may
be, shall have, unless otherwise provided in the Award Agreement and subject to
earlier termination pursuant to or as contemplated by Section 1.6 or 5.2, until
12 months after the Severance Date to exercise any Option to the extent it shall
have become exercisable by the Severance Date.  Any Option to the extent not
exercisable on the Severance Date shall terminate.
 
(d) Options - Retirement.  If the Participant’s employment by the Company
terminates as a result of Retirement, the Participant, Participant’s Personal
Representative or his or her Beneficiary, as the case may be, shall have, unless
otherwise provided in the Award Agreement and subject to earlier termination
pursuant to or as contemplated by Section 1.6 or 5.2, until 12 months after the
Severance Date to exercise any Option to the extent it shall have become
exercisable by the Severance Date.  The Option, to the extent not exercisable on
the Severance Date, shall terminate.
 
(e) Events Not Deemed Terminations of Service.  Unless Company policy or the
Committee otherwise provides, the employment relationship shall not be
considered terminated in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence authorized by the Company or the Committee;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than 90
days. In the case of any Eligible Employee on an approved leave of absence,
continued vesting of the Award while on leave from the employ of the Company
shall be suspended, unless the Committee otherwise provides or applicable law
otherwise requires.  In no event shall an Award be exercised after the
expiration of the term set forth in the Award Agreement.
 
(f) Effect of Change of Subsidiary Status.  For purposes of this Plan and any
Award, if an entity ceases to be a Subsidiary a termination of employment shall
be deemed to have occurred with respect to each Eligible Employee in respect of
the Subsidiary who does not continue as an Eligible Employee in respect of
another entity within the Company.
 
(g) Committee Discretion.  Notwithstanding the foregoing provisions of this
Section 5.3, in the event of, or in anticipation of, a termination of employment
with the Company for any reason, other than discharge for Cause, the Committee
may, in its discretion, increase the portion of the Participant’s Option
available to the Participant, or Participant’s Beneficiary or Personal
Representative, as the case may be, or, subject to the provisions of Section
1.6, extend the exercisability period upon such terms as the Committee shall
determine and expressly set forth in or by amendment to the Award Agreement;
provided, however, that in no event shall any such extension of the
exercisability period extend such period beyond the earlier of the following
dates:  (i) the latest date the Option could have expired by its original terms
or (ii) the 10th anniversary of the Award Date.
 
    5.4    Compliance with Laws.
 
This Plan, the granting and vesting of Awards under this Plan, the offer,
issuance and delivery of shares of Common Stock and/or the payment of money
under this Plan or under Awards are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith.  The person
acquiring any securities under this Plan will, if requested by the Company,
provide such assurances and representations to the Company as the Committee may
deem necessary or desirable to assure compliance with all applicable legal and
accounting requirements.
 
 
11

--------------------------------------------------------------------------------


 
    5.5    Tax Matters.
 
(a) Provision for Tax Withholding or Offset.  Upon any exercise, vesting, or
payment of any Award or upon the disposition of shares of Common Stock acquired
pursuant to the exercise of an Incentive Stock Option prior to satisfaction of
the holding period requirements of Section 422 of the Code, the Company shall
have the right at its option to (i) require the Participant (or Personal
Representative or Beneficiary, as the case may be) to pay or provide for payment
of the minimum amount of any taxes which the Company may be required to withhold
with respect to such Award event or payment or (ii) deduct from any amount
payable in cash the minimum amount of any taxes which the Company may be
required to withhold with respect to such cash payment.  In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock under this Plan, the Committee may in its sole discretion (subject to
Section 5.4) grant (either at the time of the Award or thereafter) to the
Participant the right to elect, pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation reduce the
number of shares to be delivered by (or otherwise reacquire) the appropriate
number of shares valued at their Fair Market Value, necessary to satisfy such
minimum withholding obligation, determined in each case as of the trading day
next preceding the applicable date of exercise, vesting or payment. In no event
shall shares be withheld in excess of the minimum whole number required for tax
withholding under applicable law.
 
    5.6    Plan Amendment, Termination and Suspension.
 
(a) Board Authorization.  The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part.  No Awards may be
granted during any suspension of this Plan or after termination of this Plan,
but the Committee shall retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan.
 
(b) Shareholder Approval.  To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of the Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.
 
(c) Amendments to Awards.  Without limiting any other express authority of the
Committee under (but subject to) the express limits of this Plan, the Committee
by agreement or resolution may waive conditions of or limitations on Awards to
Participants that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and (subject to the requirements
of Section 1.2(b) and 5.6(d)) may make other changes to the terms and conditions
of Awards that do not affect in any manner materially adverse to the
Participant, the Participant’s rights and benefits under an Award.  Any
amendment or other action that would constitute a repricing of an Award is
subject to the limitations set forth in Section 1.2(b)(viii).
 
(d) Limitations on Amendments to Plan and Awards.  No amendment, suspension or
termination of this Plan or change affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Company under any Award granted under this Plan prior to the
effective date of such change.  Changes contemplated by Section 5.2 shall not be
deemed to constitute changes or amendments for purposes of this Section 5.6.
 
    5.7    Privileges of Stock Ownership.
 
Except as otherwise expressly authorized by the Committee or this Plan, a
Participant shall not be entitled to any privilege of stock ownership as to any
shares of Common Stock not actually delivered to and held of record by the
Participant.  No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.
 
12

--------------------------------------------------------------------------------


 
    5.8    Effective Date of the Plan.
 
This Plan is effective as of April 1, 2008.  The Plan shall be submitted for and
subject to shareholder approval no later than twelve months after the effective
date.
 
    5.9     Term of the Plan.
 
No Award will be granted under this Plan after March 31, 2018 (the “termination
date”).  Unless otherwise expressly provided in this Plan or in an applicable
Award Agreement, any Award granted prior to the termination date may extend
beyond such date, and all authority of the Committee with respect to Awards
hereunder, including the authority to amend an Award, shall continue during any
suspension of this Plan and in respect of Awards outstanding on the termination
date.
 
    5.10    Governing Law/Construction/Severability.
 
(a) Choice of Law.  This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of California.
 
(b) Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.
 
(c) Plan Construction.
 
(1) Rule 16b-3.  It is the intent of the Corporation that the Awards and
transactions permitted by Awards be interpreted in a manner that, in the case of
Participants who are or may be subject to Section 16 of the Exchange Act,
satisfies the applicable requirements for exemptions under Rule 16b-3.  The
exemption will not be available if the authorization of actions by any Committee
of the Board with respect to such Awards does not satisfy the applicable
conditions of Rule 16b-3.  Notwithstanding the foregoing, the Corporation shall
have no liability to any Participant for Section 16 consequences of Awards or
events under Awards.
 
(2) Section 162(m).  It is the further intent of the Company that (to the extent
the Company or Awards under this Plan may be or become subject to limitations on
deductibility under Section 162(m) of the Code), Options granted with an
exercise or base price not less than Fair Market Value on the date of grant will
qualify as performance-based compensation or otherwise be exempt from
deductibility limitations under Section 162(m) of the Code, to the extent that
the authorization of the Award (or the payment thereof, as the case may be)
satisfies any applicable administrative requirements thereof.
 
    5.11    Captions.
 
Captions and headings are given to the sections and subsections of this Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.
 
    5.12    Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation.
 
13

--------------------------------------------------------------------------------


 
Awards may be granted to Eligible Employees under this Plan in substitution for
employee stock options, stock appreciation rights, restricted stock or other
stock-based awards granted by other entities to persons who are or who will
become Eligible Employees in respect of the Company, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Company, directly or indirectly,
or all or a substantial part of the stock or assets of the employing
entity.  The awards so granted need not comply with other specific terms of this
Plan, provided the awards reflect only adjustments giving effect to the
assumption nor substitution consistent with the conversion applicable to the
Common Stock in the transaction and any change in the issuer of the
security.  Any shares that are delivered and any awards that are granted by, or
become obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
in Section 1.4 or other limits on the number of shares available for issuance
under the Plan.
 
    5.13    Non-Exclusivity of Plan.
 
Nothing in this Plan shall limit or be deemed to limit the authority of the
Board or the Committee to grant awards or authorize any other compensation, with
or without reference to the Common Stock, under any other plan or authority.
 
    5.14    No Corporate Action Restriction.
 
The existence of the Plan, the Award Agreements and the Awards granted hereunder
shall not limit, affect or restrict in any way the right or power of the Board
or the shareholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the Corporation’s or any
Subsidiary’s capital structure or its business, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the Corporation’s or any Subsidiary’s capital stock or the
rights thereof, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the Corporation or
any Subsidiary’s assets or business, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary.  No Participant, Beneficiary,
Personal Representative or any other person shall have any claim under any Award
or Award Agreement against any member of the Board or the Committee, or the
Corporation or any employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.
 
    5.15    Other Company Benefit and Compensation Program.
 
Payments and other benefits received by a Participant under an Award made
pursuant to this Plan shall not be deemed a part of a Participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Committee or the Board expressly otherwise provides
or authorizes in writing.  Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Corporation or the
Subsidiaries.
 
6. DEFINITIONS.
 
    6.1    Definitions.
 
(a) “Award” means an award of any Option, Restricted Stock or Stock Unit or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.
 
(b) “Award Agreement” means any writing setting forth the terms of an Award that
has been authorized by the Committee.
 
 
14

--------------------------------------------------------------------------------


 
(c) “Award Date” means the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.
 
(d) “Award Period” means the period beginning on an Award Date and ending on the
expiration date of such Award.
 
(e) “Beneficiary” means the person, persons, trust or trusts designated by a
Participant or, in the absence of a designation, entitled by will or the laws of
descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan in the event of a Participant’s death, and shall
mean the Participant’s executor or administrator if no other Beneficiary is
designated and able to act under the circumstances.
 
(f) “Board” means the Board of Directors of the Corporation.
 
(g) “Cause” with respect to a Participant means (unless otherwise expressly
provided in the applicable Award Agreement or another applicable contract with
the Participant) a termination of employment based upon a finding by the
Company, acting in good faith and based on its reasonable belief at the time,
that the Participant:
 
(1) has failed to render services to the Company where such failure amounts to
gross negligence or misconduct of the Participant’s responsibility and duties;
or
 
(2) has committed an act of fraud or been dishonest against the Company or any
affiliate of the Company; or
 
(3) has been convicted of a felony or other crime involving moral turpitude.
 
A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Committee) on the date on which the
Company first delivers written notice to the Participant of a finding of
termination for Cause.


(h) “Change in Control Event” means any of the following events:
 
(1) the dissolution or liquidation of the Corporation, unless its business is
continued by another entity in which holders of the Corporation’s voting
securities immediately before the event own, either directly or indirectly, more
than 55% of the continuing entity’s voting securities immediately after the
event;
 
(2) any sale, lease, exchange or other change in ownership (in one or a series
of transactions) of all or substantially all of the assets of the Corporation,
unless its business is continued by another entity in which holders of the
Corporation’s voting securities immediately before the event own, either
directly or indirectly, more than fifty-five percent (55%) of the continuing
entity’s voting securities immediately after the event;
 
(3) any reorganization or merger of the Corporation, unless (i) the holders of
the Corporation’s voting securities immediately before the event own, either
directly or indirectly, more than fifty-five percent (55%) of the continuing or
surviving entity’s voting securities immediately after the event, and (ii) at
least a majority of the members of the Board of Directors of the surviving
entity resulting from such reorganization or merger were members of the
incumbent Board of Directors of the Corporation at the time of the execution of
the initial agreement or of the action of such incumbent Board of Directors
providing for such reorganization or merger;
 
15

--------------------------------------------------------------------------------


 
(4) an acquisition by any person, entity or group acting in concert of more than
forty-five percent (45%) of the voting securities of the Corporation, unless the
holders of the Corporation’s voting securities immediately before the event own,
either directly or indirectly, more than fifty-five percent (55%) of the
acquirer’s voting securities immediately after the acquisition;
 
(5) the consummation of a tender offer or exchange offer by an individual,
entity or group which results in such individual, entity or group beneficially
owning (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) twenty-five percent (25%) or more of the voting securities
of the Corporation, unless the tender offer is made by the Corporation or any of
its subsidiaries or the tender offer is approved by a majority of the members of
the Board of Directors of the Corporation who were in office at the beginning of
the twelve-month period preceding the commencement of the tender offer; or
 
(6) a change of one-half or more of the members of the Board of Directors of the
Corporation within a twelve-month period, unless the election or nomination for
election by shareholders of new directors within such period constituting a
majority of the applicable Board was approved by the vote of at least two-thirds
(2/3) of the directors then still in office who were in office at the beginning
of the twelve-month period.
 
(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(j) “Commission” means the Securities and Exchange Commission.
 
(k) “Committee” means the Board or one or more committees appointed by the Board
to administer all or certain aspects of this Plan, each committee to be
comprised solely of one or more directors or such number as may be required
under applicable law.
 
(l) “Common Stock” means the Common Shares of the Corporation and such other
securities or property as may become the subject of Awards, or become subject to
Awards, pursuant to an adjustment made under Section 5.2 of this Plan.
 
(m) “Company” means, collectively, the Corporation and its Subsidiaries.
 
(n) “Corporation” means American States Water Company, a California corporation,
and its successors.
 
(o) “Eligible Employee” means an officer (whether or not a director) or key
employee of the Company.
 
(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
 
(q) “Fair Market Value” on any date means (1) if the stock is listed or admitted
to trade on a national securities exchange, the closing price of the stock
listed on The Wall Street Journal website (www.online.wsj.com), of the principal
national securities exchange on which the stock is so listed or admitted to
trade, on such date, or, if there is no trading of the stock on such date, then
the closing price of the stock as quoted on such website on the next preceding
date on which there was trading in such shares; (2) if the stock is not listed
or admitted to trade on a national securities exchange, the last price for the
stock on such date, as furnished by the National Association of Securities
Dealers, Inc. (“NASD”) through the NASDAQ National Market Reporting System or a
similar organization if the NASD is no longer reporting such information; (3) if
the stock is not listed or admitted to trade on a national securities exchange
and is not reported on the National Market Reporting System, the mean between
the bid and asked price for the stock on such date, as furnished by the NASD or
a similar organization; or (4) if the stock is not listed or admitted to trade
on a national securities exchange, is not reported on the National Market
Reporting System and if bid and asked prices for the stock are not furnished by
the NASD or a similar organization, the value as established by the Committee at
such time for purposes of this Plan.
 
16

--------------------------------------------------------------------------------


 
 
(r) “Incentive Stock Option” means an Option which is intended, as evidenced by
its designation, as an incentive stock option within the meaning of Section 422
of the Code, the award of which contains such provisions and is made under such
circumstances and to such persons as may be necessary to comply with that
section.
 
(s) “Nonqualified Stock Option” means an Option that is designated as a
Nonqualified Stock Option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof.  Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a Nonqualified Stock Option under this Plan and
not an incentive stock option under the Code.
 
(t) “Option” means an option to purchase Common Stock granted under this
Plan.  The Committee shall designate any Option granted to an Eligible Employee
as a Nonqualified Stock Option or an Incentive Stock Option.
 
(u) “Participant” means an Eligible Employee who has been granted an Award under
this Plan.
 
(v) “Personal Representative” means the person or persons who, upon the
disability or incompetence of a Participant, shall have acquired on behalf of
the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.
 
(w) “Plan” means this 2008 Stock Incentive Plan, as it may be amended from time
to time.
 
(x) “Restricted Shares” or “Restricted Stock” means shares of Common Stock
awarded to a Participant under this Plan, subject to payment of such
consideration, if any, and such conditions on vesting (which may include, among
others, the passage of time, specified performance objectives or other factors)
and such transfer and other restrictions as are established in or pursuant to
this Plan and the related Award Agreement, for so long as such shares remain
unvested under the terms of the applicable Award Agreement.
 
(y) “Restricted Stock Unit” means a Stock Unit subject to such conditions on
vesting and payout as the Committee may determine.
 
(z) “Retirement” means retirement from active service as an employee or officer
of the Company on or after attaining age 65.
 
(aa) “Rule 16b-3” means Rule 16b-3 as promulgated by the Commission pursuant to
the Exchange Act, as amended from time to time.
 
(bb) “Section 16 Person” means a person subject to Section 16(a) of the Exchange
Act.
 
(cc) “Securities Act” means the Securities Act of 1933, as amended from time to
time.
 
(dd) “Stock Unit” means a bookkeeping entry that serves as a unit of measurement
relative to a share of Common Stock for purposes of determining the payment of
the Stock Unit grant.  Stock Units are not outstanding shares of Common Stock
and do not entitle a grantee to any dividend, voting or other rights in respect
of any Common Stock.  Stock Units may, however, by express provision in the
applicable Award Agreement, entitle a Participant to dividend equivalent rights,
credited in the form of cash or additional Stock Units, as determined by the
Committee.  Stock Units are payable in shares of Common Stock.
 
 
17

--------------------------------------------------------------------------------


 
(ee) “Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.
 
(ff) “Total Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include
 
 
 
 
 
18